DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claim(s) 1-8 is the inclusion of the limitation of an inkjet printer that includes a tube bundle coupled to a first and second ink tank, wherein the tube bundle passes through the paper exit.  It is this limitation found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claim(s) 9 is the inclusion of the limitation of an ink supply unit for supplying ink to a second ink tank of an inkjet printer including a housing, a carriage having the second ink tank provided inside the housing, and a paper exit through which a sheet in the housing passes, the paper exit being provided in the housing, the ink supply unit includes a tube bundle coupled to a first and second ink tank, wherein the tube bundle passes through the paper exit.  It is this limitation found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. United States Patent Application Publication No. (2015/0054890 A1) to Takeuchi et al. 
Regarding Claim 1, Takeuchi et al. teaches an inkjet printer (1, Fig. 1) [Paragraphs 0042-0043], comprising: a housing (see Fig. 1) [Paragraphs 0043-0046]; a first ink tank (110, Fig. 1) provided outside the housing (see Fig. 1), the first ink tank (10) being configured to store ink [Paragraph 0076]; a carriage (81, Fig. 1) having a second ink tank (83, Fig. 1) provided inside the housing (see Fig. 1), the second ink tank (83) being configured to store the ink [Paragraphs 0054-0059]; and a tube bundle (120, Fig. 1) obtained by bundling a plurality of tubes (120) by which the second ink tank (83) and the first ink tank (110) are coupled [Paragraphs 0076-0077], wherein the housing (see Fig. 1) is provided with a paper exit (101, Fig. 4) through which a sheet (P, Fig. 1) in the housing (see Fig. 1) passes [Paragraphs 0074-0075].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA SOLOMON whose telephone number is (571)272-1701.  The examiner can normally be reached on Monday - Friday, 9:30am -6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-2663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LISA SOLOMON/Primary Examiner, Art Unit 2853